Exhibit 10.66
EXECUTION VERSION
BLUE ACQUISITION SUB, INC.
(to be merged with and into Burger King Holdings, Inc.)
$800,000,000
9.875% Senior Notes due 2018
Purchase Agreement
October 1, 2010
J.P. Morgan Securities LLC
Barclays Capital Inc.
   as Representatives of the
   several Initial Purchasers listed
   in Schedule 1 hereto
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
     Blue Acquisition Sub, Inc., a Delaware corporation (“Merger Sub”), which is
a direct wholly-owned subsidiary of Blue Acquisition Holding Corporation, a
Delaware corporation (“Parent”) and a subsidiary of 3G Special Situations Fund
II, L.P. (“3G Capital Fund”), to be merged with and into Burger King Holdings,
Inc., a Delaware corporation (the “Holdings”), proposes, subject to the terms
and conditions stated herein, to issue and sell to the several initial
purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you
are acting as representatives (the “Representatives”), $800,000,000 principal
amount of its 9.875% Senior Notes due 2018 (the “Securities”). The Securities
will be issued pursuant to an Indenture to be dated as of October 19, 2010 (the
“Indenture”) among Merger Sub and Wilmington Trust FSB, as trustee (the
“Trustee”), as supplemented by a supplemental indenture to be dated as of the
Escrow Release Date (the “Supplemental Indenture”) and entered into by Burger
King Corporation, a Florida corporation (the “Company”), Holdings and the other
guarantors listed on Schedule 2 hereto (the “Guarantors”), and will be
guaranteed on a senior unsecured basis by each of the Guarantors (the
“Guarantees”).
     Parent, Merger Sub and Holdings have entered into an Agreement and Plan of
Merger dated as of September 2, 2010 (the “Merger Agreement”), pursuant to which
Merger Sub will be merged with and into Holdings with Holdings continuing as the
surviving corporation (the “Merger”). In connection with the consummation of the

 



--------------------------------------------------------------------------------



 



Merger, the Company shall assume, all rights and obligations of Merger Sub under
this Agreement. For purposes of this Agreement, the term “Transactions” means,
collectively, the Merger and all other transactions related to the Merger,
including (i) the contribution of approximately $1,557.0 million in common
equity by 3G Capital Fund, which will be contributed to Parent in return for
common equity of Parent (the “Equity Contribution”) and (ii) entry into a new
senior secured revolving credit facility (the “New Revolving Credit Facility”)
and entry into a new senior secured term loan facility (the “New Term Loan
Facility” and, together with the New Revolving Credit Facility, the “New Credit
Facilities”) of the Company and the Guarantors, together with any other
documents, agreements or instruments delivered in connection therewith
(collectively the “New Credit Facilities Documentation”).
     The Securities will be issued by Merger Sub. Upon the entering into of the
Supplemental Indenture, the Company will assume the obligations of Merger Sub
under the Securities and the Securities will be guaranteed on a senior basis by
each of the Guarantors.
     If the Merger is not consummated on the Closing Date (as defined below), on
or prior to the Closing Date, Merger Sub will enter into an escrow agreement,
substantially in the form attached hereto as Exhibit D (the “Escrow Agreement”),
and will deposit in cash into an escrow account (the “Escrow Account”) with
Wilmington Trust, FSB, as escrow agent (the “Escrow Agent”), (a) the proceeds of
the offering of the Securities (the “Proceeds”) and (b) an additional
$40,042,638.89 (the “Additional Escrow Amount” and, together with the Proceeds,
the “Escrow Funds”) (which will be an amount equal to interest payable on the
Securities through March 15, 2011), such that the Escrow Funds are in an amount
sufficient to redeem the Securities at a redemption price equal to (x) 100% of
the issue price of the Securities, plus accrued and unpaid interest from and
including the Closing Date to, but excluding, the redemption date if the
redemption date is on or prior to November 5, 2011 or (y) 101% of the aggregate
principal amount of the Securities, plus accrued and unpaid interest from and
including the Closing Date to, but excluding, the redemption date, if the
redemption date is after November 5, 2011. Merger Sub will also deposit cash
into the Escrow Account for the estimated fees and expenses of the Escrow Agent
as provided in the Escrow Agreement (the “Escrow Agent Amount”). If (i) the
Escrow Conditions (as defined in the Escrow Agreement) shall not have been
fulfilled or (ii) the Escrow Agent shall not have received the Officers’
Certificate described in the Escrow Agreement, by March 2, 2011, the Securities
shall be mandatorily redeemed. The Escrow Agreement shall provide that the
Escrowed Funds shall only be released pursuant to the terms of the Escrow
Agreement. If on or prior to March 2, 2011, the Escrow Conditions are satisfied
and the Escrow Agent receives the Officers’ Certificate described under the
Escrow Agreement, the Escrow Agent shall release the Proceeds to or at the order
of Merger Sub (such release, the “Escrow Release”, and the date of such release,
the “Escrow Release Date”).
     Concurrently with the consummation of the Merger, the Company, Holdings and
each other Guarantor will (i) enter into a joinder agreement to this Agreement,
the form of which is attached hereto as Exhibit A (the “Joinder Agreement”),
pursuant to which the Company, Holdings and each other Guarantor will become
parties to this

2



--------------------------------------------------------------------------------



 



Agreement, (ii) enter into a joinder agreement to the Registration Rights
Agreement (as defined below) (the “Joinder to the Registration Rights
Agreement”), a form of which is attached to the Registration Rights Agreement,
pursuant to which the Company, Holdings and each other Guarantor will become a
parties to the Registration Rights Agreement and (iii) enter into the
Supplemental Indenture, a form of which is attached to the Indenture, pursuant
to which the Company, Holdings and each other Guarantor will become parties to
the Indenture and Merger Sub will be released from any and all obligations as
issuer pursuant to the Indenture.
     As described in the Time of Sale Information (as defined below) and the
Offering Memorandum (as defined below) under the caption “Use of proceeds,”
Merger Sub and the Company intend to use the proceeds of the offering of the
Securities (a) to repay indebtedness under the Amended and Restated Credit
Agreement, dated as of February 15, 2006 (as amended, the “Existing Credit
Agreement”), among the Company, as borrower, Holdings and the other guarantors
parties thereto, the lenders from time to time parties thereto, JPMorgan Chase
Bank, N.A., as administrative agent, Citicorp North America, Inc., as
syndication agent, and Bank of America N.A., RBC Capital Markets and Wachovia
Bank, National Association, as documentation agents, (b) to fund the
Transactions and (c) to pay related fees and expenses.
     Notwithstanding anything in this Agreement to the contrary, the
representations, warranties and agreements of each of the Company and the
Guarantors contained in this Agreement shall not become effective until the
consummation of the Merger, at which time such representations, warranties and
agreements shall become effective as of the date hereof pursuant to the terms of
the Joinder Agreement.
     The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company and the Guarantors have
prepared a preliminary offering memorandum dated September 27, 2010 (the
“Preliminary Offering Memorandum”) and will prepare an offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Company, the Guarantors, the Securities, the Guarantees and the Exchange
Securities (as defined herein). Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by Merger
Sub and the Company to the Initial Purchasers pursuant to the terms of this
Agreement. Merger Sub and the Company hereby confirm that they have authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.
     Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Preliminary Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein and any reference to “amend,” “amendment” or “supplement” with
respect to the Preliminary Offering Memorandum or the Offering Memorandum shall
be

3



--------------------------------------------------------------------------------



 



deemed to refer to and include any documents filed after such date and
incorporated by reference therein.
     At or prior to the time when sales of the Securities were first made (the
“Time of Sale”), the following information shall have been prepared
(collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Annex A hereto.
     The holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a
registration rights agreement (the “Registration Rights Agreement”) to be dated
as of the Closing Date by and among Merger Sub and the Initial Purchasers and
substantially in the form attached hereto as Exhibit B, pursuant to which Merger
Sub and, upon execution of the Joinder to the Registration Rights Agreement, the
Company and the Guarantors will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement.
     Merger Sub hereby agrees, and, upon execution of the Joinder Agreement, the
Company and the Guarantors hereby jointly and severally confirm their agreement,
with the several Initial Purchasers concerning the purchase and resale of the
Securities, as follows:
     1. Purchase and Resale of the Securities. (a) On the basis of the
representations, warranties and agreements set forth herein, Merger Sub agrees
to issue and sell the Securities to the several Initial Purchasers as provided
in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
Merger Sub the respective principal amount of the Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 97.50% of
the principal amount thereof plus accrued interest, if any, from October 19,
2010 to the Closing Date (the “Purchase Price”). In the event the Merger is not
consummated on the Closing Date, the Initial Purchasers shall pay to Merger Sub
an additional amount equal to 2.50% of the aggregate principal amount of the
Securities (the “Initial Purchasers’ Commission”). Merger Sub will not be
obligated to deliver any of the Securities except upon payment for all the
Securities to be purchased as provided herein.
     (b) Merger Sub understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
     (i) it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

4



--------------------------------------------------------------------------------



 



     (ii) neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act; and
     (iii) neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities as part of their initial offering except:
     (A) within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
     (B) in accordance with the restrictions set forth in Annex C hereto.
     (c) Each Initial Purchaser acknowledges and agrees that Merger Sub and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Section 6(f) and Section 6(g), counsel for Merger Sub and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.
     (d) Merger Sub, the Company and each of the Guarantors acknowledge and
agree that the Initial Purchasers may offer and sell Securities to or through
any affiliate of an Initial Purchaser and that any such affiliate may offer and
sell Securities purchased by it to or through any Initial Purchaser; provided
that such offers and sales shall be made in accordance with the provisions of
this Agreement.
     (e) Merger Sub, the Company and the Guarantors acknowledge and agree that
the Initial Purchasers are acting solely in the capacity of an arm’s length
contractual counterparty to Merger Sub, the Company and the Guarantors with
respect to the offering of Securities contemplated hereby (including in
connection with determining the terms of the offering) and not as financial
advisors or fiduciaries to, or agents of, Merger Sub, the Company, the
Guarantors or any other person. Additionally, neither the Representatives nor
any other Initial Purchaser is advising Merger Sub, the Company, the Guarantors
or any other person as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. Merger Sub, the Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representatives nor any other Initial
Purchaser shall have any responsibility or liability to Merger Sub, the Company
or the Guarantors

5



--------------------------------------------------------------------------------



 



with respect thereto. Any review by the Representatives or any Initial Purchaser
of Merger Sub, the Company, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representatives or such Initial Purchaser, as the case
may be, and shall not be on behalf of Merger Sub, the Company, the Guarantors or
any other person. Merger Sub, the Company and the Guarantors agree that they
will not claim that the Initial Purchasers, or any of them, has rendered
services of any nature, or owes a fiduciary or similar duty to Merger Sub, the
Company or the Guarantors, in connection with the purchase and sale of the
Securities pursuant to this Agreement or the process leading thereto.
     2. Payment and Delivery. (a) Payment for and delivery of the Securities
will be made at the offices of Simpson Thacher & Bartlett LLP at 10:00 a.m., New
York City time, on October 19, 2010, or at such other time or place on the same
or such other date, not later than the fifth business day thereafter, as the
Representatives and Merger Sub may agree upon in writing. The time and date of
such payment and delivery is referred to herein as the “Closing Date.”
     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the Escrow Account against delivery to the
nominee of The Depository Trust Company (“DTC”), for the account of the Initial
Purchasers, of one or more global notes representing the Securities
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Securities duly paid by Merger Sub. The Global Note will be
made available for inspection by the Representatives not later than 1:00 p.m.,
New York City time, on the business day prior to the Closing Date.
     (c) Delivery of the Securities by Merger Sub shall be made to the Initial
Purchasers against payment of the Purchase Price and, if the Merger does not
occur on the Closing date, the Initial Purchasers Commission, by the Initial
Purchasers pursuant to Section 2(b). In the event the Merger is not consummated
on the Closing Date, Merger Sub will reimburse the Initial Purchasers for their
actual expenses (any such amounts reimbursed by Merger Sub, a “Reimbursement
Amount”) in connection with overallotment, stabilizing transactions and
syndicate covering transactions, up to a maximum aggregate amount equal to
$1.0 million (the “Reimbursement Cap”). Merger Sub will pay any Reimbursement
Amount to the Initial Purchasers within 5 business days of receiving written
notice from J.P. Morgan Securities LLC that a Reimbursement Amount has been
incurred. Merger Sub will pay all Reimbursement Amounts up to the Reimbursement
Cap that are incurred by the Initial Purchasers within 90 days of the Closing
Date. In the event the Merger is not consummated on the Closing Date, Merger Sub
will pay to the Initial Purchasers an amount equal to the Initial Purchasers’
Commission minus the aggregate Reimbursement Amounts (such amount, the “Release
Amount”) immediately upon the release of the Escrow Funds to Merger Sub (in
which event Merger Sub shall direct the Escrow Agent to pay the Release Amount
from the Escrow Funds as provided in the Escrow Agreement).

6



--------------------------------------------------------------------------------



 



     3. Representations and Warranties of the Company and the Guarantors. Merger
Sub hereby represents and warrants, and, upon execution of the Joinder
Agreement, the Company and the Guarantors jointly and severally represent and
warrant, to each Initial Purchaser that:
     (a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, at the time first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that Merger
Sub, the Company and the Guarantors make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to Merger Sub, the
Company or the Guarantors in writing by or on behalf of such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum.
     (b) Additional Written Communications. Neither Merger Sub, the Company nor
the Guarantors (including their respective agents and representatives, other
than the Initial Purchasers in their capacity as such) have prepared, made,
used, authorized, approved or referred to, nor will it prepare, make, use,
authorize, approve or refer to any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by Merger Sub, the Company or their respective agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Time of Sale Information, did not, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that
Merger Sub, the Company and the Guarantors make no representation and warranty
with respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to Merger Sub, the Company or the Guarantors in
writing by or on behalf of such Initial Purchaser through the Representatives
expressly for use in any Issuer Written Communication.
     (c) Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange

7



--------------------------------------------------------------------------------



 



Act”), and the rules and regulations of the Commission thereunder, and, when
considered together with the Time of Sale Information or Offering Memorandum, as
applicable, did not and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
     (d) Financial Statements. The financial statements and the related notes
thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the consolidated financial position of Holdings and its subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby; the other financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of Holdings and its subsidiaries and presents fairly in all material
respects the information shown thereby; and the pro forma financial information
and the related notes thereto included or incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum give pro forma effect
to the adjustments (as described in the Time of Sale Information under the
caption “Unaudited pro forma condensed consolidated financial information”) in
accordance with the Commission’s rules and guidance with respect to pro forma
financial information in all material respects, and the assumptions underlying
such pro forma financial information are reasonable and are set forth in each of
the Time of Sale Information and the Offering Memorandum.
     (e) No Material Adverse Change. Since the date of the most recent financial
statements of Holdings and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum,
in each case, (i) there has not been any change in the capital stock or
long-term debt of Merger Sub, the Company or any of its subsidiaries, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by Merger Sub or the Company on any class of capital stock, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, assets, management, financial position or
results of operations of Merger Sub or the Company and its subsidiaries taken as
a whole; (ii) none of Merger Sub, the Company nor any of its subsidiaries has
entered into any transaction or agreement that is material to Merger Sub or to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to Merger Sub or to the
Company and its subsidiaries taken as a whole; and (iii) none of Merger Sub, the
Company nor any of its subsidiaries has sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in respect of clauses (i), (ii) and (iii) above

8



--------------------------------------------------------------------------------



 



as otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum.
     (f) Organization and Good Standing. Merger Sub, the Company and each of its
subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, assets, properties, financial position or
results of operations of Merger Sub or of the Company and its subsidiaries taken
as a whole or on the performance by Merger Sub, the Company and the Guarantors
of their obligations under this Agreement, the Securities and the Guarantees (a
“Material Adverse Effect”). The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Schedule 3 to this Agreement.
     (g) Capitalization. Holdings has an authorized capitalization as of
June 30, 2010 as set forth in each of the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization” and all the outstanding
shares of capital stock or other equity interests of the Company and each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares) and, with respect to the subsidiaries, are
owned directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party, except in each case pursuant to (i) the Amended and
Restated Credit Agreement, dated February 15, 2006, among the Company, Holdings,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(together with any other documents, agreements or instruments delivered in
connection therewith, the “Existing Credit Agreement”), which will be repaid and
terminated in connection with the Transactions on the Escrow Release Date,
(ii) the New Credit Facility Documentation or (iii) as disclosed in the Time of
Sale Information and the Offering Memorandum.
     (h) Due Authorization. Merger Sub, the Company and each of the Guarantors
have full right, power and authority to execute and deliver, in each case, to
the extent a party thereto, this Agreement, the Joinder Agreement, the
Securities, the Exchange Securities (including the related guarantees), the
Indenture (including each Guarantee set forth therein), the Supplemental
Indenture, the Registration Rights Agreement, the Escrow Agreement, the Joinder
to the Registration Rights Agreement, and the New Credit Facilities
Documentation (such documents, together with the Merger Agreement, the
“Transaction Documents”), and to perform their respective obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been or will be
duly and validly taken on or prior

9



--------------------------------------------------------------------------------



 



to the Closing Date, with respect to Merger Sub, or the Escrow Release Date,
with respect to the Company and each of the Guarantors.
     (i) The Indenture. (i) The Indenture has been duly authorized by Merger Sub
and, when duly executed and delivered in accordance with its terms by each of
the parties thereto, will constitute a valid and legally binding agreement of
Merger Sub enforceable against Merger Sub in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, fraudulent
conveyance, reorganization, moratorium, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding in equity or law) relating to enforceability
(collectively, the “Enforceability Exceptions”) and (ii) the Supplemental
Indenture will be duly authorized by the Company and each of the Guarantors on
or prior to the Escrow Release Date and, upon consummation of the Merger and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, the Indenture, as supplemented by the Supplemental Indenture,
will constitute a valid and legally binding agreement of the Company and each of
the Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions; and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.
     (j) The Securities and the Guarantees. The Securities have been duly
authorized by Merger Sub and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, the
Securities will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of Merger Sub enforceable against Merger
Sub in accordance with their terms, subject to the Enforceability Exceptions,
and will be entitled to the benefits of the Indenture; the Securities will be
duly authorized by the Company on or prior to the Escrow Release Date and, upon
consummation of the Merger and upon the effectiveness of the Supplemental
Indenture, will constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture. On the Escrow Release Date, the Guarantees will have been duly
authorized by each of the Guarantors and, upon consummation of the Merger and
upon the effectiveness of the Supplemental Indenture, assuming that the
Securities have been duly executed, authenticated, issued and delivered by
Merger Sub as provided in the Indenture and paid for as provided herein, the
Guarantees will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.
     (k) The Exchange Securities. The Exchange Securities have been duly
authorized by Merger Sub and will be duly authorized by the Company and each of
the Guarantors on or prior to the Escrow Release Date; and upon consummation of
the Merger and, when duly executed, authenticated, issued and delivered as
contemplated

10



--------------------------------------------------------------------------------



 



by the Indenture and the Registration Rights Agreement, the Exchange Securities
(including the related guarantees) will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company, as issuer, and each of the Guarantors, as guarantors, enforceable
against the Company and each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.
     (l) Escrow Agreement. The Escrow Agreement has been duly authorized by
Merger Sub and, when duly executed and delivered in accordance with its terms by
each of the other parties thereto, will constitute a valid and legally binding
agreement of Merger Sub enforceable against Merger Sub in accordance with its
terms, subject to the Enforceability Exceptions.
     (m) Purchase Agreement and Joinder Agreement. This Agreement has been duly
authorized, executed and delivered by Merger Sub; and, upon consummation of the
Merger, the Joinder Agreement will have been duly authorized, executed and
delivered in accordance with its terms by the Company and each of the
Guarantors.
     (n) Registration Rights Agreement and Joinder to the Registration Rights
Agreement. The Registration Rights Agreement has been duly authorized by Merger
Sub and, when duly executed and delivered in accordance with its terms by each
of the other parties thereto, will constitute a valid and legally binding
agreement of Merger Sub, enforceable against Merger Sub in accordance with its
terms, subject to the Enforceability Exceptions, and except that rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy; on the Escrow Release Date, the Joinder to the Registration
Rights Agreement will have been duly authorized by the Company and the
Guarantors and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, the Registration Rights Agreement, as supplemented
by the Joinder to the Registration Rights Agreement, will constitute a valid and
legally binding obligation of the Company and each of the Guarantors,
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to the Enforceability Exceptions, and except that rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy.
     (o) Merger Agreement and Other Transaction Documents. The Merger Agreement
has been duly authorized, executed and delivered by each of Parent, Merger Sub
and Holdings, and upon consummation of the merger of Merger Sub with and into
Holdings, with Holdings continuing as the surviving corporation, will constitute
a valid and legally binding agreement of Holdings and Parent enforceable against
Holdings and Parent in accordance with its terms, subject to the Enforceability
Exceptions. Upon consummation of the Merger, the New Credit Facilities will have
been duly authorized, executed and delivered by the Company and the Guarantors
and will constitute a valid and legally binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, subject to the Enforceability Exceptions.

11



--------------------------------------------------------------------------------



 



     (p) Ownership of Escrow Collateral; Escrow Agreement. On the Closing Date,
Merger Sub will own, have rights in, and have the power and authority to assign
rights in, the Escrow Collateral (as defined in the Escrow Agreement), free and
clear of any liens, except those created pursuant to the Escrow Agreement. On
the Closing Date, the Escrow Agreement will be effective to grant a valid and
enforceable security interest, in favor of the Escrow Agent for the benefit of
the Trustee and the holders of the Securities, in Merger Sub’s right, title and
interest in the Escrow Collateral, subject to the Enforceability Exceptions.
     (q) Descriptions of the Transaction Documents. Each of the Transaction
Documents conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum (to the
extent described therein).
     (r) No Violation or Default. None of Merger Sub, the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Merger Sub, the Company or any of its subsidiaries is a
party or by which Merger Sub, Company or any of its subsidiaries is bound or to
which any of the property or assets of Merger Sub, the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (s) No Conflicts. The execution, delivery and performance by Merger Sub,
the Company and each of the Guarantors of each of the Transaction Documents to
which each is a party (including but not limited to, the issuance and sale of
the Securities (including the Guarantees)), and compliance by Merger Sub, the
Company and each of the Guarantors with the terms thereof and the consummation
of the transactions contemplated by the Transaction Documents will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of
Merger Sub, the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Merger Sub, the Company or any of its subsidiaries is a party or by which
Merger Sub, the Company or any of its subsidiaries is bound or to which any of
the property or assets of Merger Sub, the Company or any of its subsidiaries is
subject (other than any lien, charge or encumbrance created or imposed pursuant
to the Transaction Documents), (ii) result in any violation of the provisions of
the charter or by-laws or similar organizational documents of Merger Sub, the
Company or any of its subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, default, lien, charge or
encumbrance

12



--------------------------------------------------------------------------------



 



that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
     (t) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by Merger Sub, the Company and each of the Guarantors of each of the Transaction
Documents (other than the Merger Agreement, solely with respect to the antitrust
regulations of Mexico and Turkey) to which each is a party, the issuance and
sale of the Securities (including the Guarantees) and compliance by Merger Sub,
the Company and each of the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents,
except for such consents, approvals, authorizations, orders and registrations or
qualifications (A) as may be required (i) under applicable state securities laws
in connection with the purchase and resale of the Securities by the Initial
Purchasers, (ii) with respect to the Exchange Securities (including the related
guarantees) under the Securities Act, the Trust Indenture Act and applicable
state securities laws as contemplated by the Registration Rights Agreement,
(iii) with respect to perfection of security interests on the Escrow Collateral
as required under the Transaction Documents and (iv) that if not obtained or
made would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect or (B) as have been obtained or made prior to the
Closing Date.
     (u) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which Merger
Sub, the Company or any of its subsidiaries is or may be a party or to which any
property of Merger Sub, the Company or any of its subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to
Merger Sub, the Company or any of its subsidiaries, could reasonably be expected
to have a Material Adverse Effect; and no such investigations, actions, suits or
proceedings are, to the knowledge of Merger Sub, the Company and each of the
Guarantors, threatened or contemplated by any governmental or regulatory
authority or by others.
     (v) Independent Accountants. KPMG LLP, who has certified certain financial
statements of the Company and its subsidiaries, is an independent public
accountant with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.
     (w) Title to Real and Personal Property. The Company and its subsidiaries
have good and marketable title in fee simple to, or have valid rights to lease
or otherwise use, all items of real and personal property that are material to
the respective businesses of the Company and its subsidiaries, in each case free
and clear of all liens, encumbrances, claims and defects and imperfections of
title except for those that (i) would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, or (ii) that are created
pursuant to the New Credit Facilities

13



--------------------------------------------------------------------------------



 



Documentation or the Existing Credit Agreement, which will be repaid and
terminated in connection with the Transactions on the Escrow Release Date.
     (x) Intellectual Property. Except as otherwise disclosed in the Time of
Sale Information and the Offering Memorandum, the Company and its subsidiaries
own or possess adequate rights to use all material patents, trademarks, service
marks, trade names, trademark registrations, service mark registrations and
other indicia of origin, copyrights, works of authorship, all applications and
registrations for the foregoing, domain names and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses as currently conducted, free of liens (other than liens
created pursuant to the Transaction Documents); to the knowledge of the Company
and the Guarantors, the conduct of their respective businesses does not infringe
or otherwise violate any such rights of others (except for such infringements or
other violations as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect); to the knowledge of the
Company and each of the Guarantors, no third party violates or infringes the
intellectual property owned by the Company or any of its subsidiaries except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and none of Merger Sub, the Company or its subsidiaries
have received any written notice of any claim of infringement or other violation
of any such rights of others that, if determined in a manner adverse to the
Company and its subsidiaries, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (y) No Undisclosed Relationships. Upon consummation of the Merger, no
relationship, direct or indirect, will exist between or among the Company or any
of its subsidiaries, on the one hand, and the directors, officers, stockholders
or other affiliates of the Company or any of its subsidiaries, on the other,
that would be required by the Securities Act to be described in a registration
statement to be filed with the Commission and that is not so described in each
of the Time of Sale Information and the Offering Memorandum.
     (z) Investment Company Act. None of Merger Sub, the Company nor any of the
Guarantors is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).
     (aa) Taxes. The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof (taking into account any validly-obtained extension of
the time within which to file) except for items being contested in good faith
for which adequate reserves for taxes have been established in accordance with
generally accepted accounting principles or where failure to file, individually
or in the aggregate, would not reasonably

14



--------------------------------------------------------------------------------



 



be expected to have a Material Adverse Effect; and except as otherwise disclosed
in each of the Time of Sale Information and the Offering Memorandum, there is no
material tax deficiency that has been, or could reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets.
     (bb) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, none of Merger Sub, the Company nor any
of its subsidiaries has received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course, except where such modification or failure to renew,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
     (cc) No Labor Disputes. No labor disturbance by or dispute with employees
of the Company or any of its subsidiaries exists or, to the knowledge of Merger
Sub, the Company and each of the Guarantors, is contemplated or threatened, and
none of Merger Sub, the Company nor any Guarantor is aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of the
Company’s or any of the Company’s subsidiaries’ principal suppliers, contractors
or customers, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     (dd) Compliance With Environmental Laws. (i) Merger Sub, the Company and
its subsidiaries (x) are, and were during the applicable statute of limitations,
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as currently conducted, and (z) have not received written notice of
any actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, that would with respect to clause (x), (y) or (z),
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to Merger Sub, the Company or its
subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, written notice, or cost or liability, as would not, individually or
in the aggregate,

15



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect; and (iii) (x) there
are no proceedings that are pending, or that are to the Company’s or the
Guarantors’ knowledge contemplated, against Merger Sub, the Company or any of
its subsidiaries under any Environmental Laws in which a governmental entity is
also a party, other than such proceedings regarding which it is reasonably
believed no monetary sanctions of $100,000 or more will be imposed, (y) none of
Merger Sub, the Company or the Guarantors has knowledge of any issues regarding
compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (z) none of Merger
Sub, the Company and its subsidiaries anticipates material capital expenditures
relating to any Environmental Laws that would, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.
     (ee) Compliance With ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which Merger Sub, the Company or any member of their
respective “Controlled Group” (defined as any organization which is a member of
a controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) except as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum,
the fair market value of the assets of each Plan exceeds the present value of
all benefits accrued under such Plan (determined based on those assumptions used
to fund such Plan); (v) except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, each pension plan within the meaning of
Section 3(2) of ERISA that is maintained outside the jurisdiction of the United
States satisfies the minimum funding requirements to the extent required by
applicable law, (vi) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(vii) none of Merger Sub, the Company nor any member of their respective
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
PBGC, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA), and except for where failure to comply with any of the clauses
(i) through (vii) of this paragraph would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
     (ff) Disclosure Controls. Holdings and its subsidiaries maintain a system
of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act)

16



--------------------------------------------------------------------------------



 



that is designed to ensure that information required to be disclosed by Holdings
in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to Holdings’
management as appropriate to allow timely decisions regarding required
disclosure. Holdings and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.
     (gg) Accounting Controls. Holdings and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. Holdings
and its subsidiaries maintain internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, there are no material
weaknesses or significant deficiencies in Holdings’ and its subsidiaries’
internal controls.
     (hh) Insurance. The Company and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as the Company and its subsidiaries believe are
adequate to protect their respective businesses; and none of Merger Sub, the
Company nor any of its subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     (ii) No Unlawful Payments. None of Merger Sub, the Company, the Guarantors,
nor any director, officer, agent, employee or other person associated with or
acting on behalf of Merger Sub, Holdings or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate,

17



--------------------------------------------------------------------------------



 



payoff, influence payment, kickback or other unlawful payment; provided that
this representation is made by Merger Sub to the knowledge of Merger Sub with
respect to the Company, the Guarantors and any director, officer, agent,
employee or other person associated with or action on behalf of Merger Sub,
Holdings or any of its subsidiaries; provided further that this representation
is made by the Company and each of the Guarantors to the knowledge of the
Company and each of the Guarantors with respect to any director, officer, agent,
employee or other person associated with or action on behalf of Holdings or any
of its subsidiaries.
     (jj) Compliance with Money Laundering Laws. The operations of Merger Sub,
Holdings and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving Merger Sub, Holdings or any of its subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of Merger Sub, the Company
and each of the Guarantors, threatened; provided that this representation is
made by Merger Sub to the knowledge of Merger Sub with respect to Holdings and
its subsidiaries.
     (kk) Compliance with OFAC. None of Merger Sub, Holdings or any of its
subsidiaries or any director, officer, agent, employee or affiliate of Merger
Sub, Holdings or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and neither Merger Sub nor the Company will
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC; provided that this representation is made by Merger Sub to
the knowledge of Merger Sub with respect to Holdings and its subsidiaries and
any director, officer, agent, employee or affiliate of Merger Sub, Holdings or
any of its subsidiaries; provided further that this representation is made by
Holdings to the knowledge of Holdings with respect to any director, officer,
agent, employee or affiliate of Holdings or any of its subsidiaries.
     (ll) Solvency. On and immediately after the consummation of the Merger, the
Company and the Guarantors on a consolidated basis (after giving effect to the
issuance of the Securities, the Merger and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of the Company and
the Guarantors is not less than the total amount required to pay the liabilities
of the Company and the Guarantors on their combined total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company and the Guarantors are able to realize upon their
assets and pay their debts and other

18



--------------------------------------------------------------------------------



 



liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement and the use of
proceeds therefrom as described in the Time of Sale Information and the Offering
Memorandum, and the borrowings under the New Senior Credit Facilities, if any,
the Company and the Guarantors are not incurring debts or liabilities beyond
their ability to pay as such debts and liabilities mature; (iv) the Company and
the Guarantors are not engaged in any business or transaction, and do not
propose to engage in any business or transaction, for which their property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company and its subsidiaries
are engaged; and (v) the Company and the Guarantors are not defendants in any
civil action that would result in a judgment that the Company and the Guarantors
are or would become unable to satisfy.
     (mm) No Restrictions on Subsidiaries. On the Closing Date and assuming
consummation of the Merger, no subsidiary of the Company will be prohibited,
directly or indirectly, under any agreement or other instrument to which it is
as of the Closing Date; a party or will be subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interests, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except (i) for restrictions or prohibitions required under Swiss law,
(ii) to the extent such restriction or prohibition would constitute a Permitted
Lien under and as defined in the Indenture or the Transaction Documents or
(iii) as disclosed in the Time of Sale Information and the Offering Memorandum
or as created under the Transaction Documents.
     (nn) No Broker’s Fees. None of Merger Sub, the Company nor any of its
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement and, with respect to the Initial Purchasers’
Commission, the Escrow Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.
     (oo) Rule 144A Eligibility. Upon each of the Closing Date and the Escrow
Release Date, the Securities will not be of the same class as securities of
Merger Sub or the Company listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to
Rule 144A(d)(4) under the Securities Act.
     (pp) No Integration. None of Merger Sub, the Company, the Guarantors nor
any of their respective affiliates (as defined in Rule 501(b) of Regulation D)
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be

19



--------------------------------------------------------------------------------



 



integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (qq) No General Solicitation or Directed Selling Efforts. None of Merger
Sub, the Company, the Guarantors nor any of their respective affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no representation is made) has (i) solicited offers for, or offered
or sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or (ii) engaged in any directed selling efforts within the meaning of
Regulation S under the Securities Act (“Regulation S”), and all such persons
have complied with the offering restrictions requirement of Regulation S.
     (rr) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex C hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.
     (ss) No Stabilization. None of Merger Sub, the Company nor any of the
Guarantors has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.
     (tt) Margin Rules. Neither the issuance, sale and delivery of the
Securities nor, the consummation of the Transactions or the application of the
proceeds thereof by Merger Sub or the Company as described in each of the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
     (uu) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
     (vv) Statistical and Market Data. Nothing has come to the attention of
Merger Sub, the Company or any Guarantor that has caused such entity to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

20



--------------------------------------------------------------------------------



 



     (ww) Sarbanes-Oxley Act. To the extent applicable, there is and has been no
failure on the part of the Company or any of its subsidiaries or any of their
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
     4. Further Agreements of Merger Sub, the Company and the Guarantors. Merger
Sub covenants and agrees, and the Company and each of the Guarantors, upon
execution and delivery of the Joinder Agreement, jointly and severally covenant
and agree, with each Initial Purchaser that:
     (a) Delivery of Copies. Merger Sub and the Company will deliver, without
charge, to the Initial Purchasers as many copies of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Offering Memorandum (including all amendments and supplements thereto)
as the Representatives may reasonably request.
     (b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, Merger
Sub will furnish to the Representatives and counsel for the Initial Purchasers a
copy of the proposed Offering Memorandum or such amendment or supplement or
document to be incorporated by reference for review, and will not distribute any
such proposed Offering Memorandum, amendment or supplement or file any such
document with the Commission to which the Representatives reasonably object.
     (c) Additional Written Communications. Before using, authorizing, approving
or referring to any Issuer Written Communication (other than those listed on
Annex A), Merger Sub, the Company and the Guarantors will furnish to the
Representatives and counsel for the Initial Purchasers a copy of such written
communication for review and will not use, authorize, approve or refer to any
such written communication to which the Representatives reasonably object.
     (d) Notice to the Representatives. Merger Sub will advise the
Representatives promptly, and confirm such advice in writing, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities by the Initial
Purchasers as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of

21



--------------------------------------------------------------------------------



 



the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by Merger Sub or the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and each of Merger Sub and the Company will use its reasonable
best efforts to prevent the issuance of any such order preventing or suspending
the use of any of the Time of Sale Information, any Issuer Written Communication
or the Offering Memorandum or suspending any such qualification of the
Securities and, if any such order is issued, will use reasonable best efforts to
obtain as soon as possible the withdrawal thereof.
     (e) Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, Merger Sub
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.
     (f) Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, Merger Sub
and the Company will promptly notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchasers such amendments or supplements to the Offering Memorandum (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in the Offering Memorandum as so
amended or supplemented (including such document to be incorporated by reference
therein) will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.
     (g) Blue Sky Compliance. Merger Sub and the Company will qualify the
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions as the Representatives shall reasonably request and will continue
such qualifications in effect so long as required for the offering and resale of
the Securities; provided that

22



--------------------------------------------------------------------------------



 



none of Merger Sub, the Company or any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.
     (h) Clear Market. During the period from the date hereof through and
including the date that is 90 days after the Escrow Release Date, Merger Sub,
the Company and each of the Guarantors will not, without the prior written
consent of J.P. Morgan Securities LLC, offer, sell, contract to sell, pledge or
otherwise dispose of any debt securities issued or guaranteed by Merger Sub, the
Company or any of the Guarantors and having a term of more than one year.
     (i) Use of Proceeds. Merger Sub and the Company will apply the net proceeds
from the sale of the Securities released to the Company from the Escrow Account
in the manner described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds.”
     (j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, Merger Sub, the Company and each of the Guarantors will, during
any period in which Merger Sub and the Company are not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities and prospective purchasers of the Securities designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.
     (k) DTC. Merger Sub and the Company will assist the Initial Purchasers in
arranging for the Securities to be eligible for clearance and settlement through
DTC.
     (l) No Resales by the Issuers. Until the Exchange Securities are issued
pursuant to the Registration Rights Agreement in exchange for all of the
Securities, Merger Sub and the Company will not, and will not permit any of
their respective controlled affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Company or any of their
affiliates and resold in a transaction registered under the Securities Act.
     (m) No Integration. None of Merger Sub, the Company or any of their
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (n) No General Solicitation or Directed Selling Efforts. None of Merger
Sub, the Company or any of their affiliates or any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers

23



--------------------------------------------------------------------------------



 



for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
     (o) No Stabilization. None of Merger Sub, the Company or any of the
Guarantors will take, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.
     (p) Escrow Security Interest Perfection. Merger Sub and the Guarantors will
(i) complete or deliver to the Escrow Agent on the Closing Date all filings and
take all other similar actions required in connection with the perfection of
security interests in the Escrow Collateral as and to the extent required by the
Escrow Agreement and the Indenture and (ii) take all actions necessary to
maintain such security interests and to perfect security interests in any Escrow
Collateral acquired after the Closing Date, in each case as and to the extent
required by the Escrow Agreement and the Indenture.
     (q) Execution of the Joinder Agreements. Upon consummation of the Merger,
each of the Company and the Guarantors shall become a party to (i) this
Agreement by executing the Joinder Agreement, (ii) the Indenture by executing
the Supplemental Indenture and (iii) the Registration Rights Agreement by
executing the Joinder to the Registration Rights Agreement.
     (r) Payment of Initial Purchasers’ Commission. Merger Sub will pay to the
Initial Purchasers the Release Amount immediately upon the release of the Escrow
Funds to Merger Sub (in which event Merger Sub shall direct the Escrow Agent to
pay such amount from the Escrow Funds as provided in the Escrow Agreement).
     5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared by Merger Sub or the Company pursuant to Section 4(c) above
(including any electronic road show), (iv) any written communication prepared by
such Initial Purchaser and approved by Merger Sub or the Company in advance in
writing or (v) any written communication that only contains the terms of the
Securities and/or other information that was included or will be included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum.

24



--------------------------------------------------------------------------------



 



     6. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by Merger Sub, the Company and each of the
Guarantors of their respective covenants and other obligations hereunder and to
the following additional conditions:
     (a) Representations and Warranties. The representations and warranties of
Merger Sub, the Company and the Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of Merger Sub, the Company, the Guarantors and their respective officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.
     (b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
by any “nationally recognized statistical rating organization,” as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Company or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).
     (c) No Material Adverse Change. No event or condition described in Section
3(e) hereof shall have occurred or shall exist, which event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the J.P. Morgan
Securities LLC makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
     (d) Officer’s Certificate. The Representatives shall have received on and
as of the Closing Date a certificate of an executive officer of Merger Sub who
has specific knowledge of Merger Sub’s financial matters and is satisfactory to
the Representatives (i) confirming that such officer has carefully reviewed the
Time of Sale Information and the Offering Memorandum and, to the knowledge of
such officer, the representations set forth in Sections 3(a), 3(b), 3(c) and
3(d) hereof are true and correct, (ii) confirming that the other representations
and warranties of Merger Sub in this Agreement are true and correct and that
Merger Sub has complied in all material respects with all agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date and (iii) to the effect set forth in paragraphs
(b) and (c) above.
     (e) Comfort Letters. On the date of this Agreement and on the Closing Date,
KPMG LLP shall have furnished to the Representatives, at the request of Merger
Sub,

25



--------------------------------------------------------------------------------



 



letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in each of the Time of Sale Information and the Offering
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date.
     (f) Opinion and 10b-5 Statement of Counsel for Merger Sub. Kirkland & Ellis
LLP, counsel for Merger Sub, shall have furnished to the Representatives, at the
request of Merger Sub, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, substantially in the forms
set forth in Annex D hereto.
     (g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date an opinion and
10b-5 statement of Simpson Thacher & Bartlett LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.
     (h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
     (i) Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the existence or good standing of Parent,
Merger Sub, the Company and the Guarantors in their respective jurisdictions of
organization and their good standing in such other jurisdictions as the
Representatives may reasonably request, in each case in writing or any standard
form of telecommunication, from the appropriate governmental authorities of such
jurisdictions.
     (j) Escrow Agreement and Escrow Deposit. The Initial Purchasers shall have
received a counterpart of the Escrow Agreement that shall have been executed and
delivered by a duly authorized officer of Merger Sub. The Escrow Funds and the
Escrow Agent Amount shall have been deposited into the Escrow Account. The
conditions to release of the Escrow Funds set forth in the Escrow Agreement
shall include, among other things, (1) that the Company and the Guarantors
deliver opinions dated as of the Escrow Release Date and addressed to the
Initial Purchasers with respect to certain corporate matters, in the form
attached as an Exhibit to the Escrow Agreement and (2) Company and the
Guarantors shall have furnished such further certificates and

26



--------------------------------------------------------------------------------



 



documents as the Indenture or Escrow Agreement may require or as the
Representatives may reasonably request.
     (k) Registration Rights Agreement. The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of Merger Sub.
     (l) Indenture and Securities. The Indenture shall have been duly executed
and delivered by a duly authorized officer of each of Merger Sub and the
Trustee, and the Securities shall have been duly executed and delivered by a
duly authorized officer of Merger Sub and duly authenticated by the Trustee.
     (m) DTC. The Securities shall be eligible for clearance and settlement
through DTC.
     (n) Merger Agreement. The Initial Purchasers shall have received a
counterpart of the Merger Agreement that shall have been executed and delivered
by a duly authorized officer of Parent, Merger Sub and the Company.
     (o) Officers’ Certificate. The Initial Purchasers shall have received a
certificate, dated the Closing Date, signed by two officers of the Company who
are responsible for financial and accounting matters, in form and substance
reasonably satisfactory to the Initial Purchasers and counsel for the Initial
Purchasers, with respect to certain financial information contained in the Time
of Sale Information and the Offering Memorandum, to the effect set forth in
Exhibit C.
     (p) Additional Documents. On or prior to the Closing Date, Merger Sub, the
Company and the Guarantors shall have furnished to the Representatives such
further certificates and documents as the Representatives may reasonably
request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     7. Indemnification and Contribution.
     (a) Indemnification of the Initial Purchasers. Merger Sub agrees and, upon
execution of the Joinder Agreement, the Company and each of the Guarantors
jointly and severally agree, to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or

27



--------------------------------------------------------------------------------



 



alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to Merger Sub or the Company in writing by
such Initial Purchaser through the Representatives expressly for use therein.
     (b) Indemnification of Merger Sub, the Company and the Guarantors. Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless Merger Sub, its directors and officers and each person who controls
Merger Sub within the meaning of Section 15 of the Securities Act of Section 20
of the Exchange Act and, upon execution of the Joinder Agreement, the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to Merger Sub in writing by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: the third paragraph, the fourth and fifth sentence of the
tenth paragraph and the twelfth paragraph, in each case, found under the heading
“Plan of distribution.”
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any

28



--------------------------------------------------------------------------------



 



others entitled to indemnification pursuant to this Section 7 that the
Indemnifying Person may designate in such proceeding and shall pay the
reasonable fees and expenses of such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding, as incurred. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and the Indemnified
Person shall have reasonably concluded that representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood and agreed that the Indemnifying Person
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities LLC and any such separate firm for Merger Sub, the
Company, the Guarantors, their respective directors and officers and any control
persons of Merger Sub, the Company and the Guarantors shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. No Indemnifying
Person shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by Merger Sub, the Company and the Guarantors on the one hand
and the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such

29



--------------------------------------------------------------------------------



 



proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of Merger Sub, the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by Merger Sub, the Company and the Guarantors on the
one hand and the Initial Purchasers on the other shall be deemed to be in the
same respective proportions as the net proceeds (before deducting expenses)
received by Merger Sub from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of Merger Sub, the Company and the Guarantors on
the one hand and the Initial Purchasers on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by Merger Sub, the Company or any Guarantor or
by the Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
For the avoidance of doubt, until the Company, the Guarantors or their
respective directors, officers and control persons are entitled to
indemnification from the Initial Purchasers, they are not entitled to
contribution under this Section 7(d).
     (e) Limitation on Liability. Merger Sub, the Company, the Guarantors and
the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Initial Purchasers were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

30



--------------------------------------------------------------------------------



 



     8. Termination. This Agreement may be terminated in the absolute discretion
of J.P. Morgan Securities LLC, by notice to Merger Sub, if after the execution
and delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of J.P. Morgan
Securities LLC, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery, of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.
     9. Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to Merger Sub on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then
Merger Sub shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or Merger Sub may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for Merger Sub or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and Merger Sub and the Company agree to promptly
prepare any amendment or supplement to the Time of Sale Information or the
Offering Memorandum that effects any such changes. As used in this Agreement,
the term “Initial Purchaser” includes, for all purposes of this Agreement unless
the context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.
     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and Merger Sub as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then Merger Sub shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

31



--------------------------------------------------------------------------------



 



     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and Merger Sub as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if Merger Sub shall not exercise the right described in paragraph
(b) above, then this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchasers. Any termination of this Agreement
pursuant to this Section 9 shall be without liability on the part of Merger Sub,
the Company or the Guarantors, except that Merger Sub, the Company and each of
the Guarantors will continue to be liable for the payment of expenses as set
forth in Section 10 hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.
     (d) Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to Merger Sub, the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.
     10. Payment of Expenses. (a) Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, Merger Sub
agrees and, upon the execution and delivery of the Joinder Agreement, the
Company and each of the Guarantors jointly and severally agree to pay or cause
to be paid all costs and expenses incident to the performance of their
respective obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Securities and any taxes payable in that connection; (ii) the costs incident to
the preparation and printing of the Preliminary Offering Memorandum, any other
Time of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents and the fees and expenses attributable to creating and perfecting the
security interest in the Collateral as contemplated by the Escrow Agreement
(including the reasonable related fees and expenses of counsel for the Initial
Purchasers for all periods prior to and after the Closing Date); (iv) the fees
and expenses of Merger Sub’s, the Company’s and the Guarantors’ counsel and
independent accountants; (v) the fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representatives may designate and the preparation, printing and distribution of
a Blue Sky Memorandum (including the related fees and expenses of counsel for
the Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee, any paying agent and the
Escrow Agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and fees incurred in connection with the approval
of the Securities for book-entry transfer by DTC; and (ix) all expenses incurred
by Merger Sub and the Company in connection with any “road show” presentation to
potential investors.
     (b) If (i) this Agreement is terminated pursuant to Section 8, (ii) Merger
Sub for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this

32



--------------------------------------------------------------------------------



 



Agreement, Merger Sub agrees, and, upon execution and delivery of the Joinder
Agreement, the Company and each of the Guarantors jointly and severally agree to
reimburse the Initial Purchasers for all out-of-pocket costs and expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of Merger Sub, the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of Merger Sub, the Company, the Guarantors or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of Merger Sub, the Company, the Guarantors or
the Initial Purchasers.
     13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act and (e) the term “significant
subsidiary” has the meaning set forth in Rule 1-02 of Regulation S-X under the
Exchange Act.
     14. Miscellaneous. (a) Authority of the Representatives. Any action by the
Initial Purchasers hereunder may be taken by J.P. Morgan Securities LLC on
behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities LLC shall be binding upon the Initial Purchasers.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212)-270-1063), Attention:
Gerry Murray. Notices to Merger Sub shall be given to it at Blue Acquisition
Sub, Inc. c/o 3G Capital Partners Ltd., 600 Third Avenue, 37th Floor, New York,
New York 10016 (fax: (212) 893-6728), Attention: Alexandre Behring and Daniel
Schwartz. Notices to the Company and

33



--------------------------------------------------------------------------------



 



the Guarantors shall be given to them at Burger King Corporation, 5505 Blue
Lagoon Drive, Miami, Florida 33126 (fax: (305) 378-7112), Attn: General Counsel,
with a copy to: Kirkland & Ellis LLP, 601 Lexington Avenue, New York, NY 10022,
(fax: 212-446-4900), Attn: Joshua N. Korff.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

34



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

BLUE ACQUISITION SUB, INC.
      By:   /s/ Daniel S. Schwartz         Name:   Daniel S. Schwartz       
Title:   Vice President   

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          Accepted: October 1, 2010

J.P. MORGAN SECURITIES LLC

For itself and on behalf of the several
Initial Purchasers listed in Schedule 1 hereto.
    By:   /s/ Gerry Murray       Name:   Gerry Murray      Title:   Managing
Director   

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 1

          Initial Purchaser   Principal Amount  
J.P. Morgan Securities LLC
  $ 461,500,000  
Barclays Capital Inc.
  $ 248,500,000  
Fifth Third Securities, Inc.
  $ 22,500,000  
Morgan Keegan & Company, Inc.
  $ 22,500,000  
Rabo Securities USA Inc.
  $ 22,500,000  
UniCredit Capital Markets, Inc.
  $ 22,500,000  
 
     
Total
  $ 800,000,000  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 2
Guarantors

      Entity   Jurisdiction
Burger King Holdings, Inc.
  Delaware
BK Acquisition, Inc.
  Delaware
BK CDE, Inc.
  Delaware
TPC Number Four, Inc.
  Delaware
Burger King Sweden, Inc.
  Florida
Distron Transportation Systems, Inc.
  Florida
BK Card Company, LLC
  Florida
Burger King Interamerica, LLC
  Florida
Moxie’s, Inc.
  Louisiana
TQW Company
  Texas
The Melodie Corporation
  New Mexico

 



--------------------------------------------------------------------------------



 



Schedule 3
Subsidiaries
Administracion de Comidas Rapidas, S.A. de C.V.
BK Argentina Servicios, S.A.
BK Asiapac (Japan) Y.K.
BK Asiapac, Pte. Ltd.
BK Card Company, LLC
BK CDE, Inc.
BK Grundstucksverwaltungs Beteiligungs GmbH
BK Grundstucksverwaltungs GmbH & Co. KG
BK Venezuela Servicios, C.A.
BK (Hong Kong) Development Co. Limited
Burger King (Gibraltar) Ltd.
Burger King (Hong Kong) Limited
Burger King (Luxembourg) S.a r.l
Burger King (Shanghai) Commercial Consulting Co. Ltd.
Burger King (Shanghai) Restaurant Company Ltd.
Burger King (United Kingdom) Ltd.
Burger King A.B
Burger King B.V.
Burger King Beteiligungs GmbH
Burger King Restaurant Operations of Canada, Inc.
Burger King de Puerto Rico, Inc.
Burger King do Brasil Assessoria a Restaurantes Ltda.
Burger King Espana S.L.U.
Burger King Europe GmbH
Burger King Gida Sanayi Ve Ticaret Limited Sirketi
Burger King GmbH Munchen
Burger King Interamerica, LLC
Burger King Israel Ltd..
Burger King Italia, S.r.L.
Burger King Korea Ltd
Burger King Mexicana, S.A. de C.V.
Burger King Restaurants B.V.
Burger King Singapore Pte. Ltd.
Burger King Restaurants of Canada Inc.
Burger King (RUS) LLC
Burger King Schweiz GmbH
Burger King Sweden K.B.
Burger King Sweden, Inc.
Burger King UK Pension Plan Trustee Company Limited
Burger Station B.V.
Burger King Limited
Distron Transportation Systems, Inc.
Empire Catering Company Limited*

 



--------------------------------------------------------------------------------



 



Empire International Restaurants Limited*
F.P.M.I. Food Services, Inc.
Golden Egg Franchises Limited*
Hayescrest Limited
Huckleberry’s Limited
J C Baker & Herbert Bale Limited*
Mini Meals Limited
Montrap Limited*
Montrass Limited*
Moxie’s, Inc.
The Melodie Corporation
TPC Number Four, Inc.
TQW Company
 

*   The entities were liquidated on December 9, 2009; however, final dissolution
is pending.

 



--------------------------------------------------------------------------------



 



ANNEX A

a.   Additional Time of Sale Information   1.   List each document provided as
an amendment or supplement to the Preliminary Offering Memorandum.   2.   Term
sheet containing the terms of the Securities, substantially in the form of Annex
B.

A-1



--------------------------------------------------------------------------------



 



ANNEX B
Pricing Supplement, dated October 1, 2010 to Preliminary Offering Memorandum
Dated September 27, 2010 Strictly confidential
BLUE ACQUISITION SUB, INC. (TO BE ASSUMED BY BURGER KING CORPORATION UPON
CONSUMMATION OF THE MERGER)
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum (as supplemented through and including the date
hereof, the “Preliminary Offering Memorandum”). The information in this Pricing
Supplement supplements the Preliminary Offering Memorandum and updates and
supersedes the information in the Preliminary Offering Memorandum to the extent
it is inconsistent with the information in the Preliminary Offering Memorandum.
Terms used and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.
The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other place. The notes may not be offered or sold
in the United States or to U.S. persons (as defined in Regulation S) except in
transactions exempt from, or not subject to, the registration requirements of
the Securities Act. Accordingly, the notes are being offered only to (1)
“qualified institutional buyers” as defined in Rule 144A under the Securities
Act and (2) outside the United States to non-U.S. persons in compliance with
Regulation S under the Securities Act.

     
Issuer:
  Blue Acquisition Sub, Inc. (to be assumed by Burger King Corporation upon
consummation of the Merger)  
Aggregate Principal Amount:
  $800,000,000  
Gross Proceeds:
  $800,000,000  
Title of Securities:
  Senior Notes due 2018  
Distribution:
  144A/Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum  
Maturity Date:
  October 15, 2018  
Issue Price:
  100.000% of face amount  
Coupon:
  9.875%  
Yield to Maturity:
  9.875%  
Spread to Benchmark
  +772 bps  
Treasury:
     
Benchmark Treasury:
  UST 3.75% due 11/15/2018  
Interest Payment Dates:
  October 15 and April 15  
Interest Payment Record
  October 1 and April 1  
Dates:
     
First Interest Payment Date:
  April 15, 2011  
Ratings:
  Caa1/B-  
Optional Redemption:
  Make-whole call at T+50 until October 15, 2014 From and after October 15,
2014, at the prices set forth below (expressed as percentages of the principal
amount), plus accrued and unpaid interest:

B-1



--------------------------------------------------------------------------------



 



          Date   Price  
October 15, 2014
    104.938 %
October 15, 2015
    102.469 %
October 15, 2016 and thereafter
    100.000 %

     
Optional Redemption with
  In addition, prior to October 15, 2013, up to 35%
Equity Proceeds:
  at a redemption price equal to 109.875% of the aggregate principal amount
thereof, plus accrued and unpaid interest thereon.  
Change of Control:
  Putable at 101% of principal, plus accrued and unpaid interest.  
CUSIP Numbers:
  144A: 095231AA4
Regulation S: U0929BAA8  
ISIN Numbers:
  144A: US095231AA41
Regulation S: USU0929BAA80  
Trade Date:
  October 1, 2010  
Settlement:
  T+11 on October 19, 2010  
Escrow:
  If the Merger does not close on October 19, 2010, the proceeds from this
offering, together with an additional amount sufficient to pay the redemption
price of the notes, plus accrued and unpaid interest to, but excluding March 15,
2011, will be funded into an escrow account until certain escrow release
conditions are fulfilled. If the escrow release conditions are not fulfilled on
or prior to March 2, 2011, the notes will be redeemed at a price equal to (x)
100% of the ini tial issue price of the notes if the redemption date is on or
prior to November 5, 2010 or (y) 101% of the aggregate principal amount of the
notes if the redemption date is after November 5, 2010, in each case, plus
accrued and unpaid interest to, but excluding the redemption date.  
Denominations/Multiple:
  Denominations of $2,000 and integral multiples of $1,000 in excess thereof  
Joint Book-Running Managers:
  J.P. Morgan Securities LLC
Barclays Capital Inc.  
Co-Managers:
  Fifth Third Securities, Inc.  

  Morgan Keegan & Company, Inc.  

  UniCredit Capital Markets, Inc.
Rabo Securities USA, Inc.

B-2



--------------------------------------------------------------------------------



 



ANNEX C
Restrictions on Offers and Sales Outside the United States
     In connection with offers and sales of Securities outside the United
States:
     (a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
     (b) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
     (ii) None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
     (iii) At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”
     (iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

D-1



--------------------------------------------------------------------------------



 



Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
     (c) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and
     (ii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.
     (d) Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.
     (e) Each Initial Purchaser represents and warrants that in relation to each
Member State of the European Economic Area that has implemented Prospectus
Directive (each, a “Relevant Member State”), with effect from and including the
date on which the Prospectus Directive is implemented in that Relevant Member
State (the “Relevant Implementation Date”), it has not made and will not make an
offer of Securities to the public in that Relevant Member State prior to the
publication of a prospectus in relation to the Securities which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of Securities to the public in that
Relevant Member State at any time to legal entities which are authorized or
regulated to operate in the financial markets or, if not so authorized or
regulated, whose corporate purpose is solely to invest in securities; to any
legal entity which has two or more of (1) an average of at least 250 employees
during the last financial year; (2) a total balance sheet of more than
€43,000,000; and (3) an annual net turnover of more than €50,000,000, as shown
in its last annual or consolidated accounts; or to fewer than 100 natural or
legal persons (other than qualified investors as defined in the Prospectus
Directive) subject to obtaining the prior consent of the representative for any

D-2



--------------------------------------------------------------------------------



 



such offer; or in any other circumstances which do not require the publication
by the Company of a prospectus pursuant to Article 3 of the Prospectus
Directive.
     For the purposes of this provision, the expression an “offer of Securities
to the public” in relation to any Securities in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe to the Securities, as the same may be varied
in that Relevant Member State by any measure implementing the Prospectus
Directive in that Relevant Member State, and the expression “Prospectus
Directive” means Directive 2003/71/EC and includes any relevant implementing
measure in each Relevant Member State.

D-3



--------------------------------------------------------------------------------



 



Exhibit A
Form of Joinder Agreement
[   ], 2010
J.P. Morgan Securities LLC
Barclays Capital Inc.
     as Representatives of the
     several Initial Purchasers listed
     in Schedule 1 to the Purchase Agreement
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10017
Ladies and Gentlemen:
Reference is made to the Purchase Agreement (the “Purchase Agreement”) dated
October 1, 2010, initially among Blue Acquisition Sub, Inc., a Delaware
corporation (“Merger Sub”), to be merged with and into Burger King Holdings,
Inc., a Delaware corporation (the “Company”), and the several parties named in
Schedule 1 thereto (the “Initial Purchasers”), concerning the purchase of the
Securities (as defined in the Purchase Agreement) from Merger Sub by the Initial
Purchasers. Capitalized terms used herein but not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement.
The Company and each of the Guarantors listed on Schedule 2 to the Purchase
Agreement and the signature pages hereto agree that this Joinder Agreement is
being executed and delivered in connection with the issue and sale of the
Securities pursuant to the Purchase Agreement and is being executed immediately
upon the consummation of the Merger.
          1. Joinder. Each of the parties hereto hereby agrees to be bound by
the terms, conditions and other provisions of the Purchase Agreement with all
attendant rights, duties and obligations stated therein, with the same force and
effect as if originally named, in the case of the Company, as “Merger Sub” and
as the “Company,” and in the case of a Guarantor, as a “Guarantor,” therein and
as if such party executed the Purchase Agreement on the date thereof.
          2. Representations, Warranties and Agreements of each of the Company
and the Guarantors. Each of the Company and the Guarantors represents and
warrants to, and agrees with, the several Initial Purchasers on and as of the
date hereof that:

B-1



--------------------------------------------------------------------------------



 



     (a) the Company or such Guarantor, as the case may be, has the corporate or
organizational power and authority to execute, deliver and perform this Joinder
Agreement and to consummate the transactions contemplated hereby and this
Joinder Agreement has been duly authorized, executed and delivered by such
Company or Guarantor, as the case may be.
     (b) the representations, warranties and agreements of the Company, or of
the Guarantors, as the case may be, set forth in the Purchase Agreement are true
and correct on and as of the date hereof.
          3. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          4. Counterparts. This Joinder Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.
          5. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
          6. Headings. All headings of this Joinder Agreement are included for
convenience of reference only and shall not be deemed a part of this Joinder
Agreement.
          7. Survival. This Joinder Agreement does not cancel, extinguish, limit
or otherwise adversely affect any right or obligation of the parties under the
Purchase Agreement. The Company and the Guarantors party hereto acknowledge and
agree that all of the provisions of the Purchase Agreement shall remain in full
force and effect.
          If the foregoing is in accordance with your understanding of our
agreement, please indicate your acceptance of this Joinder Agreement by signing
in the space provided below, whereupon this Joinder Agreement and the Purchase
Agreement will become binding agreements among the Company and the Guarantors
party hereto in accordance with their terms, and Merger Sub will be released
from any and all obligations thereunder.

B-2



--------------------------------------------------------------------------------



 



            BURGER KING HOLDINGS, INC.
      By           Title:                [GUARANTORS]
      By           Title:             

B-3